DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species V (Figure 3) in the reply filed on May 12, 2020 is acknowledged.
Claims 8-10 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 11-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudela et al. (U.S. 2009/0159423) in view of Ko et al. (U.S. 201//0001430) and Mori et al. (U.S. 2010/0095888).
Referring to Figures 1, 4, and paragraphs [0037]-[0055], [0078]-[0081], Kudela et al. disclose a processing chamber 14-20 comprising:  a top 18, 20, a bottom 16, and one or more sides 14 connecting the bottom to the top to define an inner volume (par.[0027]); a substrate support 11 disposed in the inner volume (par.[0026]); a backing plate 20 disposed over the substrate support, the backing plate including a first surface facing the substrate support, a second surface opposite the first surface, and one or more side surfaces connecting the first surface to the second surface (Fig. 1); a plurality of couplings 51-54, wherein each coupling of the plurality of couplings is positioned to contact the backing plate at a different angular position around a peripheral top surface of the backing plate (Fig. 4); and a first transmission line 34 (par.[0035]).
Kudela et al. is silent on a plurality of couplings disposed at least partially outside of the one or more sides outside of the processing chamber, wherein each coupling of the plurality of couplings is positioned around the one or more side surfaces of the backing plate and a plurality 
Referring to Figures 5-8 and paragraphs [0037]-[0060], Ko et al. teach it is conventionally known in the art for a plurality of couplings (i.e. feeding points) to be positioned around the one or more side surfaces of a plate 110 (Fig. 6A) and a plurality of removable segments 120 electrically connecting a first transmission line to the plurality of couplings since it an alternate means and arrangement to provide electrical connection between the plurality of removable segments 120 and the plate 110 and allow admittance to be reduced along the power supply path (par.[0042]).  Additionally, referring to Figures 2-4 and paragraphs [0066]-[0070], Mori et al. teach that it is conventionally known in the art for a plurality of couplings 40 to be disposed at least partially outside of the one or more sides outside of the processing chamber 14 since it is an alternate and equivalent arrangement to stably and uniformly distribute power.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Kudela et al. such that a plurality of couplings is disposed at least partially outside of the one or more sides outside of the processing chamber, wherein each coupling of the a plurality of couplings is positioned around the one or more side surfaces of the backing plate and a plurality of removable segments electrically connecting the first transmission line to the plurality of couplings as taught by Ko et al. and Mori et al. since it an alternate means and arrangement to provide electrical connection and uniform power distribution between the plurality of removable segments and the plate, allow admittance to be reduced along the power supply path and generate uniform plasma.

With respect to claim 4, the processing chamber of Kudela et al. in view of Ko et al. and Mori et al. further includes wherein each coupling extends through the one or more sides of the processing chamber (Kudela et al.-Fig. 4, Ko et al.-Figs. 5-8, Mori et al.-Fig. 2).
With respect to claim 5, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein the angular position of each coupling is adjustable around the one or more side surfaces of the backing plate (Kudela et al.-[pars.[0054]-[0055]).
With respect to claim 6, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein each coupling (i.e. feeding points) electrically contacts the backing plate on the one or more side surfaces of the backing plate (Ko et al.-par.[0044]).
With respect to claim 7, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein each removable segment is electrically connected to two or more couplings (i.e. feeding points) (Ko et al.-Fig. 7 and par.[0044]).
With respect to claim 11, referring to Figures 1, 4, and paragraphs [0037]-[0055], [0078]-[0081], Kudela et al. disclose a processing chamber 14-20 comprising:  a top 18, 20, a bottom 16, and one or more sides 14 connecting the bottom to the top to define an inner volume (par.[0027]); a substrate support 11 disposed in the inner volume (par.[0026]); a backing plate 20 disposed over the substrate support, the backing plate including a first surface facing the substrate support, a second surface opposite the first surface, and one or more side surfaces 
Kudela et al. fail to teach a plurality of couplings disposed at least partially outside of the one or more sides of the processing chamber, the plurality of couplings is located at one or more side surfaces of the backing plate; and a plurality of removable segments including a first removable segment and a second removable segment, wherein the first removable segment electrically connects the first transmission line to the first coupling and the second coupling, and the second removable segment electrically connects the first transmission line to the third coupling.
Referring to Figures 5-8 and paragraphs [0037]-[0060], Ko et al. teach it is conventionally known in the art for a plurality of couplings (i.e. feeding points) disposed at least partially outside of the one or more sides of the processing chamber, the plurality of couplings is located at one or more side surfaces of the plate 110; and a plurality of removable segments 120 including a first removable segment 122 and a second removable segment 123, wherein the first removable segment electrically connects the first transmission line to the first coupling and the second coupling, and the second removable segment electrically connects the first transmission line to the third coupling since it an alternate means and arrangement to provide electrical connection between the plurality of removable segments 120 and the plate 110 and allow admittance to be reduced along the power supply path (pars.[0042]-[0044]).  Additionally, 
With respect to claim 12, the processing chamber of Kudela et al. in view of Ko et al.  further comprising a fourth coupling, wherein the second removable segment 123 electrically connects the first transmission line to the fourth coupling (Ko et al.-Fig. 8, pars.[0043]-[0049]).
With respect to claim 13, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein the plurality of removable segments 122, 123 extend around the one or more sides of the processing chamber (Ko et al.-Fig. 8).
With respect claim 14, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein the first removable segment 122 includes a first section and a second 
With respect to claim 15, the processing chamber of Kudela et al. in view of Ko et al. and Mori et al. further includes wherein each coupling extends through the one or more sides of the processing chamber (Kudela et al.-Fig. 4, Ko et al.-Figs. 5-8, Mori et al.-Fig. 2).
With respect to claim 16, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein the angular position of each coupling is adjustable around the one or more side surfaces of the backing plate (Kudela et al.-[pars.[0054]-[0055]).
With respect to claim 17, the processing chamber of Kudela et al. in view of Ko et al. further includes wherein each coupling electrically contacts the backing plate on the one or more side surfaces of the backing plate (Ko et al.-Fig. 6A).
With respect to claim 20, referring to Figures 1, 4, and paragraphs [0037]-[0055], [0078]-[0081], Kudela et al. disclose a processing chamber 14-20 comprising:  a top 18, 20, a bottom 16, and one or more sides 14 connecting the bottom to the top to define an inner volume (par.[0027]); a substrate support 11 disposed in the inner volume (par.[0026]); a backing plate 20 disposed over the substrate support, the backing plate including a first surface facing the substrate support, a second surface opposite the first surface, and one or more side surfaces connecting the first surface to the second surface (Fig. 1); a plurality of couplings 51-54, wherein the plurality of couplings including a first coupling, a second coupling, and a third coupling, each coupling of the plurality of couplings electrically connected to the backing plate at a different 
Kudela et al. fail to teach a plurality of couplings disposed at least partially outside of the one or more sides of the processing chamber, the plurality of couplings electrically connected to the one or more side surfaces of the backing plate at a different position; and a plurality of removable segments including a first removable segment and a second removable segment, wherein the first removable segment electrically connects the first transmission line to the first coupling and the second coupling, and the second removable segment electrically connects the first transmission line to the third coupling.
Referring to Figures 5-8 and paragraphs [0037]-[0060], Ko et al. teach it is conventionally known in the art for a plurality of couplings (i.e. feeding points) disposed at least partially outside of the one or more sides of the processing chamber, the plurality of couplings is located at one or more side surfaces of the plate 110; and a plurality of removable segments 120 including a first removable segment 122 and a second removable segment 123, wherein the first removable segment electrically connects the first transmission line to the first coupling and the second coupling, and the second removable segment electrically connects the first transmission line to the third coupling since it an alternate means and arrangement to provide electrical connection between the plurality of removable segments 120 and the plate 110 and allow admittance to be reduced along the power supply path (pars.[0042]-[0044]).  Additionally, referring to Figures 2-4 and paragraphs [0066]-[0070], Mori et al. teach that it is conventionally known in the art for a plurality of couplings 40 to be disposed at least partially outside of the one or more sides outside of the processing chamber 14 since it is an alternate and equivalent 
With respect to claim 21, the processing chamber of Kudela et al. in view of Ko et al. and Mori et al. further includes wherein each coupling extends through the one or more sides of the processing chamber (Kudela et al.-Fig. 4, Ko et al.-Figs. 5-8, Mori et al.-Fig. 2).

Response to Arguments
Applicant’s arguments have been considered but are moot because the newly applied reference Mori et al.’888 teach a plurality of couplings disposed at least partially outside of the one or more sides of the processing chamber.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716